                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    CHARLESTON DIVISION

IN RE:      ETHICON, INC.,
            PELVIC REPAIR SYSTEMS
            PRODUCTS LIABILITY LITIGATION                                   MDL 2327

THIS DOCUMENT RELATES TO:

LORETTA J. CORNUTT,

                                       Plaintiff,

v.                                                            Civil Action No. 2:13-cv-17460

ETHICON, INC.,
ETHICON, LLC, and
JOHNSON & JOHNSON,

                                       Defendants.


                          MEMORANDUM OPINION AND ORDER


         On August 16, 2018, a Suggestion of Death was filed by plaintiff's counsel suggesting the

death of Loretta J. Cornutt during the pendency of this civil action. [ECF No. 17].

         Pursuant to Federal Rule of Civil Procedure 25(a) and Pretrial Order (“PTO”) # 308

(Requirements for Counsel to Deceased Plaintiffs) filed in In re: Ethicon, Inc., Pelvic Repair

System Products Liab. Litig., 2:12-md-2327 [ECF No. 6218], the time to substitute a proper party

for the deceased party has expired and there has been no motion to substitute the deceased party.

Loretta J. Cornutt was the only plaintiff named in this civil action.

         The court ORDERS that pursuant to Rule 25(a) and PTO # 308, this case is DISMISSED

without prejudice and STRICKEN from the docket. Any pending motions are DENIED as moot.
       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                          ENTER: March 12, 2020




                                             2
